Citation Nr: 0736440	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-28 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a monetary allowance to a child of a Vietnam 
veteran for disability resulting from spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The veteran testified at a personal hearing at the RO in 
December 2006; the undersigned Acting Veteran's Law Judge 
presided.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.  
 
2.  The veteran's son was born and died in September 1977; he 
had a lumbosacral meningomyelocele.


CONCLUSION OF LAW

The criteria are not met for a monetary allowance for a child 
suffering from spina bifida, on the basis of the veteran's 
service in Vietnam.  38 U.S.C.A. § 1805 (West 2002); 38 
C.F.R. §§ 3.403(b), 3.814 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The appellant contends, in effect, that as a result of his 
herbicide exposure in service in Vietnam, his son was born 
with a spinal birth defect equivalent to spina bifida.  He 
therefore contends that entitlement to a monetary allowance 
for the death of his son is warranted under 38 U.S.C.A. § 
1805.  

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  38 
U.S.C.A. § 1805(a); 38 C.F.R. § 3.814.  Within the meaning of 
this law "Spina bifida" means any form and manifestation of 
spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802 
(West 2002); 38 C.F.R. § 3.814(c)(3).  

The record shows that the appellant served on active duty 
during the Vietnam Era from June 1969 to March 1971, with 
service in Vietnam from December 1969 to November 1970, and, 
hence, he is a Vietnam veteran.  38 C.F.R. § 3.814(c)(1).

In a precedent opinion, VAOPGCPREC 5-99, the VA General 
Counsel held that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, 
United States Code, applies to all forms of spina bifida 
other than spina bifida occulta, and that for purposes of 
that chapter the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord but does 
not include other neural tube defects such as encephalocele 
and anencephaly.  The Board is bound by the precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c).  

An award of the monetary allowance under 38 U.S.C. § 1805 to 
or for an individual suffering from spina bifida who is a 
child of a Vietnam veteran will be effective either the date 
of birth if claim is received within one year of that date, 
or date of claim, but not earlier than October 1, 1997.  38 
C.F.R. § 3.403(b).  

Except as otherwise provided, VA will award the monetary 
allowance for an individual suffering from spina bifida based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase as of the date VA 
received the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.814(e).

The facts in the instant case are not in dispute.  The 
appellant's son was born in September 1977 and he died 
approximately one hour later due to multiple, severe birth 
defects.  The record does not contain either a birth 
certificate or a death certificate for the veteran's son.  
However, the report of the boy's autopsy is of record and the 
Board will accept that as sufficient proof of the date of his 
birth and death, as well as the cause of his death.  The 
report indicates that he had numerous severe medical 
problems, with several congenital anomalies, including a 
lumbosacral meningomyelocele.  The report does not 
specifically state whether that anomaly resulted from spina 
bifida.  

However, even if the appellant's son did have spina bifida, 
as the veteran testified at his hearing, the law clearly 
provides that the effective date for an award of a monetary 
allowance under 38 U.S.C.A. § 1805 will be either the date of 
birth, if the claim is received within one year of that date, 
or the date on which the claim was received, but not earlier 
than October 1, 1997.  See 38 C.F.R. § 3.403(b).  The Board 
notes that, even if the veteran had filed a claim for 
benefits at the time of his son's death in September 1977, 
the law is clear that the effective date of an award of 
benefits under 38 U.S.C.A. § 1805 cannot be earlier than 
October 1, 1997.  Unfortunately, as of that date, the 
appellant's son had been dead for many years; there is no 
statutory authority for the retroactive payment of benefits 
prior to the enactment date of October 1, 1997.  

The Board also notes that it appears that the veteran, in his 
testimony presented at the December 2006 Board hearing, 
raised what amounts to a theory of relief couched in equity.  
See Hearing Transcript, p. 5-6.  However, the Board is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).  Moreover, 
to the extent the veteran desires a change because of claimed 
"unfairness" in the law, the Board has no authority to 
alter a law as passed by Congress.  The Board is bound by the 
law and VA regulations.  38 U.S.C.A. § 7104.  

The Board is most sympathetic to the veteran's situation and 
recognizes the suffering of his now-deceased son while he was 
alive, as well as his family's loss upon his death.  However, 
it is clear that the claim fails to meet the requirements of 
38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814.  Again, the Board 
is bound by the laws enacted by Congress, and by VA 
regulations.  38 U.S.C.A. § 7104.  The Board is mindful of 
the veteran's position, but it appears that there is no 
provision to allow a grant of the benefit sought on appeal 
because the statutory and regulatory requirements are shown 
not to have been met.  The veteran's claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the appeal to the 
Board is terminated).  

II.  Duty to notify and duty to assist

VA is generally required to notify the claimant of (1) the 
information and evidence that is necessary to substantiate 
the claim; (2) what evidence the claimant is responsible for 
providing; (3) what evidence VA will attempt to obtain; and 
(4) the need to submit any evidence in her or his possession 
that pertains to the claim.  VA also has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

However, the U. S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004.  

In this case, the facts are not in dispute.  Moreover, as 
there is no legal entitlement to the benefits claimed, there 
is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the provisions regarding 
notice and assistance is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  


ORDER

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a child of a Vietnam veteran suffering from spina bifida 
is denied.



____________________________________________
DENNIS CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


